DETAILED ACTION
Claims 1-13 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 1 May 2020 are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 third clause recites “the spectral deign” which appears to be typographic error for “the spectral design.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the physical object is a vehicle, in particular a ground vehicle, an air vehicle or a space vehicle, an infrastructure object or a building.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “is a vehicle,” and the claim also recites “in particular a ground vehicle, an air vehicle or a space vehicle,” which is the narrower statement of the range/limitation. Furthermore, the recitation “an infrastructure object or a building” is not even a vehicle. Accordingly, it is unclear whether or not the claim is required to be a vehicle. It is also unclear whether or not the definition of vehicle is restricted to ground, air, and space vehicles or not. For example, is a boat within the scope of this claim as a boat is neither a ground, air, nor space vehicle.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112(d) – Improper Dependent
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites “A computer program … causes the hardware to execute the method according to claim 1.” Claim 13 is a product claim while claim 1 is a method. A product is not a set of steps and the existence of the product (i.e. computer program) does not require steps having been performed. Accordingly, claim 13 fails to include all/any of the method steps from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101 – Software per se
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of software per se.  See MPEP §2106.03.
Claim 13 is directed to “A computer program…. comprising program-code.” Claim 13, taken as a whole, fails to include a particular machine (hardware component) or otherwise limit the claims to one of the four categories of statutory subject matter. Each component can reasonably be interpreted as software. Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter. Accordingly, when all of the components are interpreted as software, claim 13 is directed to software per se.
Examiner recommends amending claim 13 as follows:
13. A  storing a computer program, said computer program comprising program-code which, when executed in hardware, causes the hardware to execute a method for structural optimization of a design of a physical object with respect to a deformation; wherein the method comprises:
representing the design of the physical object in a spectral design representation;
determining at least one deformation mode defining a deformed state of the physical object;
generating a spectral descriptor of the deformation mode on the basis of the spectral deign representation and at least one spectral representation of the deformed state according to at least one deformation mode;
performing a structural optimization of a set of design variables using the generated spectral descriptor as a parameter in an objective function of the structural optimization or in at least one constraint of the structural optimization to generate an optimized set of design variables of the physical object; and
outputting the optimized set of design variables of the physical object.
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. Computer-implemented method for a structural optimization of a design of a physical object with respect to a deformation,
the method comprising: representing the design of the physical object in a spectral design representation;
determining at least one deformation mode defining a deformed state of the physical object;
generating a spectral descriptor of the deformation mode on the basis of the spectral deign representation and at least one spectral representation of the deformed state according to at least one deformation mode;
performing a structural optimization of a set of design variables using the generated spectral descriptor as a parameter in an objective function of the structural optimization or in at least one constraint of the structural optimization to generate an optimized set of design variables of the physical object; and
….
The recitation in the preamble of “for a structural optimization of a design of a physical object” is intended use recitation. Furthermore, structural optimization of a design is an abstract mental process and does not require actually having any physical object or actually transforming any physical object.
A spectral design representation is a mathematical representation. See Specification paragraphs 54-56 including equations (1)-(4). See also claim 2.
Determining deformation modes corresponds with selecting particular mathematical components from the mathematical representation of the spectral design representation. Selecting mathematical components is mathematical.
Generating a spectral descriptor(s) based on the spectral design representation is further mathematics. See Specification paragraph 75 et seq. identification of “spectral coefficients.” Identifying coefficients is mathematics. See also claim 2.
Performing the structural optimization is a series of mathematical calculations based on the mathematical representation of the design variables using spectral descriptor coefficients. The constraints are constraints on corresponding mathematical values of the design variables. The resulting set of design variables is a set of mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…
outputting the optimized set of design variables of the physical object.
A mere recitation to “output” the result of the mathematical calculation is insignificant extra solution activity. See MPEP §2106.05(g). The limitation has absolutely no limits on how the outputting is performed.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP §2106.05(g) lists “necessary data gathering and outputting” as explicit examples of insignificant extra solution activity. Here, the limitation has absolutely no limits on how the outputting is performed and is nothing more than an “outputting.”

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. Method according to claim 1, comprising:
generating a spectral basis comprising a plurality of spectral coefficients each associated with an eigenvector of the spectral basis by performing a spectral decomposition of a mesh representation of the design of the physical object and the deformed state, respectively;
wherein the step of generating the spectral descriptor includes selecting a set of spectral coefficients of the spectral representation of the deformed state on the basis of the coefficients' relevance.
Spectral coefficients of eigenvectors of a spectral decomposition is a mathematical operation.
Selecting spectral coefficients is a mathematical operations.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. Method according to claim 2, wherein selecting the spectral coefficients is performed on the basis of each spectral coefficient's value.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. Method according to claim 3, wherein selecting the spectral coefficients includes determining a difference between spectral coefficients of the spectral design representation and corresponding spectral coefficients of at least one spectral representation of a deformed state.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. Method according to claim 4, wherein selecting the spectral coefficients includes selecting a predetermined number of spectral coefficients of the spectral representation of the deformed state having the largest difference.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. Method according to claim 4, wherein selecting the spectral coefficients includes comparing the determined differences to a threshold and selecting those spectral coefficients, whose difference exceeds the threshold.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. Method according to claim 4, wherein determining the difference includes determining the difference between the spectral coefficients of the spectral design representation and corresponding average spectral coefficients of plural shape representations of clustered deformed designs.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. Method according to claim 5, wherein the threshold is determined on the basis of an average value of the spectral coefficients of the spectral design representation.
The spectral coefficients are mathematical values.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. Method according to claim 1, wherein generating the spectral descriptor comprises determining a quality measure of the determined spectral descriptor by reconstructing a mesh representation of the deformed design from the selected set of spectral coefficients.
Reconstructing the mesh representation from the spectral coefficients is performing an inverse mathematical operation. Inverse functions remain mathematical functions.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
10. Method according to claim 1, wherein the physical object is a vehicle, in particular a ground vehicle, an air vehicle or a space vehicle, an infrastructure object or a building.
No physical object is claimed. The physical object is merely an intended use for the method. Accordingly, the recitations of intended uses with a ground, air, or space vehicle are all recitations of mere field of use as well. See MPEP §2106.05(h).
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claims are analyzed under step 2B here the same as step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
11. Method according to claim 1, wherein the set of design variables includes parameters that change directly or indirectly at least one dimension of the physical object, grid locations of the mesh representation of the object or material properties of the physical object.
The representation of the design variable values as being related to a mesh of an object or material properties is a recitation of intended use for the corresponding calculations. The design variables and corresponding parameters remain mathematical values regardless of what they represent.
Claim 11 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claims are analyzed under step 2B here the same as step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
12. Method according to claim 1, wherein determining the deformation mode as at least one of a bending deformation mode, an axial deformation mode or a crumbling deformation mode.
The deformation modes correspond with selecting particular mathematical components from the mathematical representation of the spectral design representation. Selecting mathematical components is mathematical.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 13 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 13 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
13. A computer program embodied on a non-transitory computer-readable medium, said computer program comprising program-code which, when executed in hardware, causes the hardware to execute the method according to claim 1.
The unspecified “hardware” for executing the computer program is an extremely high level recitation of generic computer components. Mere instructions to apply the exception using a generic computer component does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int' l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claim 13 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claims are analyzed under step 2B here the same as step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5,287,529 Pentland [herein “Pentland”] in view of US patent 7,542,887 B2 Brughmans, et al. [herein “Brughmans”].
Claim 1 recites “1. Computer-implemented method for a structural optimization of a design of a physical object with respect to a deformation.” Pentland column 5 lines 17-19 disclose “The invention makes finite element analysis a much more practical and available tool for many engineering, design and analysis problems.” Finite element analysis in engineering design is a design of a physical object.
Pentland column 6 lines 41-42 disclose “the basis set                         
                            
                                
                                    Φ
                                
                                
                                    w
                                
                            
                        
                     may be used to generate a new displacement vector.” Pentland column 2 lines 64-65 disclose “The vector                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     is the ith mode shape vector and                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the corresponding frequency of vibration.” The mode shape and corresponding displacement is a deformation.
Pentland does not explicitly disclose an optimization; however, in analogous art of finite element analysis, Brughmans column 17 lines 49-50 teaches “A design optimisation may consist of numerous iterations involving hundreds of FE analysis runs.” Iterations of FEA design optimizations is an optimization of a design.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use design optimization into the system of finite element methods for engineering design for the advantageous purpose of allowing efficient optimization of designs. See Brughmans column 2 lines 34-37.
Claim 1 further recites “the method comprising: representing the design of the physical object in a spectral design representation.” Pentland column 5 lines 64-66 disclose “the class of orthonormal basis functions is referred to as wavelet representations or wavelets.” Pentland column 6 lines 10-11 disclose “wavelets form orthonormal basis sets that are localized in both space and frequency.” See also Pentland column 2 lines 64-65. The wavelet representation which forms the orthonormal basis is representing the design in a spectral design representation.
Claim 1 further recites “determining at least one deformation mode defining a deformed state of the physical object.” Pentland column 6 lines 41-42 disclose “the basis set                         
                            
                                
                                    Φ
                                
                                
                                    w
                                
                            
                        
                     may be used to generate a new displacement vector.” Pentland column 2 lines 64-65 disclose “The vector                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     is the ith mode shape vector and                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the corresponding frequency of vibration.” The mode shape and corresponding displacement is at least one deformation mode. Each mode shape defines a deformed state of the physical object.
Claim 1 further recites “generating a spectral descriptor of the deformation mode on the basis of the spectral deign [sic] representation and at least one spectral representation of the deformed state according to at least one deformation mode.” Pentland column 6 lines 41-42 disclose “the basis set                         
                            
                                
                                    Φ
                                
                                
                                    w
                                
                            
                        
                     may be used to generate a new displacement vector.” Pentland column 2 lines 64-65 disclose “The vector                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     is the ith mode shape vector and                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the corresponding frequency of vibration.”
Pentland does not explicitly disclose an optimization or the spectral descriptors; however, in analogous art of finite element analysis, Brughmans column 12 line 63 to column 13 line 2 teaches:
to normalise all singular values with the largest singular value                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     and to apply a relative threshold on the minimum value of the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and to discard the singular values for which the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is smaller than the threshold … such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
Selecting a set of largest                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values is generating a spectral descriptor of the deformation modes based on the spectral design representation of all the mode shapes. The largest singular value corresponds with at least one spectral representation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use numerical conditioning by selecting a largest set of values in the system of finite element methods for engineering design for the advantageous purpose of avoiding numerical problems when very low values must be inverted. See Brughmans column 12 lines 55-59.
Claim 1 further recites “performing a structural optimization of a set of design variables using the generated spectral descriptor as a parameter in an objective function of the structural optimization or in at least one constraint of the structural optimization to generate an optimized set of design variables of the physical object.” From the above list of alternatives the Examiner is selecting “using the generated spectral descriptor … in at least one constraint of the structural optimization.”
Brughmans column 13 lines 24-25 teach “These eigenvectors further are referred to as interface basis functions.” Brughmans column 13 lines 26-27 continues “In a further step 316, constraining of the sub-structure interfaces is performed.” Constraining the eigenvectors of the interface basis functions is using the spectral descriptor as at least one constraint of the optimization.
Brughmans column 17 lines 49-50 teaches “A design optimisation may consist of numerous iterations involving hundreds of FE analysis runs.” Iterations of FEA design optimizations is an optimization of a design. The resulting design is an optimized set of design variables for the physical system. Brughmans column 18 lines 13-15 teach “The extracted physical quantity information allows comparison with other solutions.” The extracted physical quantity information corresponds to a optimized design set of variables of the physical object.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use numerical conditioning by selecting a largest set of values in the system of finite element methods for engineering design for the advantageous purpose of avoiding numerical problems when very low values must be inverted. See Brughmans column 12 lines 55-59.
Claim 1 further recites “and outputting the optimized set of design variables of the physical object.” Brughmans column 18 lines 16-17 disclose “When no further modified designs need to be studied, the method 400 ends in step 416.” Brughmans column 24 lines 22-25 teach “said computer system presenting results of the translation to a user, to enable such user to determine dynamic properties of said physical system or said design.” Presenting results to a user regarding said design is outputting the optimized set of design variables of the physical object.
Claim 2 further recites “2. Method according to claim 1, comprising: generating a spectral basis comprising a plurality of spectral coefficients each associated with an eigenvector of the spectral basis by performing a spectral decomposition of a mesh representation of the design of the physical object and the deformed state, respectively.” Pentland column 6 lines 10-11 disclose “wavelets form orthonormal basis sets that are localized in both space and frequency.” Pentland column 6 lines 41-42 disclose “the basis set                         
                            
                                
                                    Φ
                                
                                
                                    w
                                
                            
                        
                     may be used to generate a new displacement vector.” The orthonormal basis set is a spectral basis comprising a plurality of coefficients. Pentland column 6 lines 26-27 disclose “the basis set                         
                            
                                
                                    Φ
                                
                                
                                    w
                                
                            
                        
                     are the eigenvectors.” The eigenvectors are eigenvectors of the spectral basis.
Pentland column 2 lines 64-65 disclose “The vector                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     is the ith mode shape vector and                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the corresponding frequency of vibration.” The mode shape with corresponding frequency corresponds with a deformed shape of the physical object according to the spectral decomposition. The mode shape is the deformation. The frequency association is spectral.
Claim 2 further recites “wherein the step of generating the spectral descriptor includes selecting a set of spectral coefficients of the spectral representation of the deformed state on the basis of the coefficients' relevance.” Pentland does not explicitly disclose an optimization or the spectral descriptors; however, in analogous art of finite element analysis, Brughmans column 12 line 63 to column 13 line 2 teaches:
to normalise all singular values with the largest singular value                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     and to apply a relative threshold on the minimum value of the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and to discard the singular values for which the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is smaller than the threshold … such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
Selecting a set of largest                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values is generating a spectral descriptor of the deformation modes based on the spectral design representation of all the mode shapes. The largest singular value corresponds with at least one spectral representation. Without loss of generality the largeness of the values is an indication of corresponding relevance of the coefficient values.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use numerical conditioning by selecting a largest set of values in the system of finite element methods for engineering design for the advantageous purpose of avoiding numerical problems when very low values must be inverted. See Brughmans column 12 lines 55-59.
Claim 3 further recites “3. Method according to claim 2, wherein selecting the spectral coefficients is performed on the basis of each spectral coefficient's value.” Brughmans column 12 line 63 to column 13 line 2 teaches:
to normalise all singular values with the largest singular value                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     and to apply a relative threshold on the minimum value of the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and to discard the singular values for which the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is smaller than the threshold … such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
The quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is based on the coefficient value.
Claim 4 further recites “4. Method according to claim 3, wherein selecting the spectral coefficients includes determining a difference between spectral coefficients of the spectral design representation and corresponding spectral coefficients of at least one spectral representation of a deformed state.” Brughmans column 12 line 63 to column 13 line 2 teaches:
to normalise all singular values with the largest singular value                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     and to apply a relative threshold on the minimum value of the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and to discard the singular values for which the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is smaller than the threshold … such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
The quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is comparison of the values between                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                    . If there is a large difference then the fraction will be small. If there is a small difference then the fraction will be closer to one. Thus the selection of corresponding spectral coefficients is based upon this comparison of differences of values.
Claim 5 further recites “5. Method according to claim 4, wherein selecting the spectral coefficients includes selecting a predetermined number of spectral coefficients of the spectral representation of the deformed state having the largest difference.” Brughmans column 12 line 58 to column 13 line 2 teaches:
One approach to improve the numerical conditioning of the matrix is to apply an absolute threshold on the required minimum value for the singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    , and to discard the singular values for which                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     is smaller than the threshold. … 
… such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
… selecting the first                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     columns of the matrix U.
Using an absolute threshold to select a set of largest singular values is selecting a spectral representation having a largest difference. Selecting the first                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     columns is selecting a predetermined number (i.e.                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                    ) of spectral coefficients.
Claim 6 further recites “6. Method according to claim 4, wherein selecting the spectral coefficients includes comparing the determined differences to a threshold and selecting those spectral coefficients, whose difference exceeds the threshold.” Pentland does not explicitly disclose an optimization or the spectral descriptors; however, in analogous art of finite element analysis, Brughmans column 12 line 63 to column 13 line 2 teaches:
to normalise all singular values with the largest singular value                         
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     and to apply a relative threshold on the minimum value of the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and to discard the singular values for which the quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is smaller than the threshold … such a threshold yields a selection of, e.g. the largest,                         
                            
                                
                                    N
                                
                                
                                    M
                                
                            
                        
                     singular values                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    .
The relative threshold is a threshold where spectral coefficient’s whose comparison quantity                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                                /
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     exceeds the threshold are selected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use numerical conditioning by selecting a largest set of values in the system of finite element methods for engineering design for the advantageous purpose of avoiding numerical problems when very low values must be inverted. See Brughmans column 12 lines 55-59.
Claim 10 further recites “10. Method according to claim 1, wherein the physical object is a vehicle, in particular a ground vehicle, an air vehicle or a space vehicle, an infrastructure object or a building.” Pentland column 5 lines 17-19 disclose “The invention makes finite element analysis a much more practical and available tool for many engineering, design and analysis problems.”
But Pentland does not explicitly disclose a vehicle; however, in analogous art of finite element analysis, Brughmans column 17 lines 28-30 teach “a physical system, such as e.g. a consumer product like a car, a ground vehicle like e.g. a truck, bus, rail vehicle or tractor, an aeroplane, a spacecraft, industrial machinery, etc.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pentland and Brughmans. One having ordinary skill in the art would have found motivation to use design optimization of a vehicle system into the system of finite element methods for engineering design for the advantageous purpose of allowing efficient optimization of designs. See Brughmans column 2 lines 34-37.
Claim 11 further recites “11. Method according to claim 1, wherein the set of design variables includes parameters that change directly or indirectly at least one dimension of the physical object, grid locations of the mesh representation of the object or material properties of the physical object.” From the above list of alternatives the Examiner is selecting “indirectly” and “material properties.”
Pentland column 12 lines 11-12 disclose “the FEM the calculation of K is accomplished by integrating material properties over a set of nodes.”
Claim 13 further recites “13. A computer program embodied on a non-transitory computer-readable medium, said computer program comprising program-code which, when executed in hardware, causes the hardware to execute the method according to claim 1.” Pentland column 13 lines 40-41 disclose “Approximately 12 seconds of computer time on a Sun 4 was required.” A Sun 4 computer is hardware. The computer time is an execution of a corresponding computer program.
Allowable Subject Matter
Claims 7-9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 5,287,529 Pentland [herein “Pentland”] teaches an orthonormal basis wavelet representation of a design for conducting finite element analysis. See generally Pentland columns 5-6.
US patent 7,542,887 B2 Brughmans, et al. [herein “Brughmans”] teaches FEA design optimization using singular value decomposition of substructures. Brughmans column 12 teaches orthogonalization of modal displacement vectors and applying a relative threshold on the singular values.
Rong, G., et al. “Spectral Mesh Deformation” Visual Comput., vol. 28, pp. 787-796 (2008) [herein “Rong”] teaches using spectral mesh deformation and eigenfunctions of the Laplace-Beltrami operator for performance improvements in computer graphics.
Iza-Teran, R. & Garcke, J. “A Geometrical Method for Low-Dimensional Representations of Simulations” SIAM/ASA J. on Uncertainty Quantification, vol. 7, issue 2 (April 2019) [herein “Iza-Teran”] (cited in IDS dated 8 June 2020) page 2 last paragraph teaches using a discrete Laplace-Beltrami operator to calculate an orthogonal basis using its eigendecomposition. Iza-Teran page 2 last paragraph further teaches only using the spectral coefficients with large values to enable an efficient dimensionality reduction to simplify for further data analysis.
Regarding claim 7:
Iza-Teran page 17 section 4.1.1 teaches “one can use both, the magnitude and the variance to identify and threshold for the significant components in the spectral decomposition” but Iza-Teran fails to teach using a difference between the spectral coefficients and an average spectral coefficient.
None of the references taken either alone or in combination with the prior art of record disclose “determining the difference between the spectral coefficients of the spectral design representation and corresponding average spectral coefficients of plural shape representations” in combination with the remaining elements and features of the claimed invention.
Regarding claim 9:
Pentland column 6 line 57 teaches “Transforming back to the original displacement vector.” However, transforming back to the original displacement does not teach using such inverse transformation as “a quality measure … by reconstructing a mesh representation.
None of the references taken either alone or in combination with the prior art of record disclose “determining a quality measure of the determined spectral descriptor by reconstructing a mesh representation of the deformed design from the selected set of spectral coefficients” in combination with the remaining elements and features of the claimed invention.
Regarding claim 12:
US patent 10,598,565 B2 Shimizu, et al. [herein “Shimizu”] column 12 lines 49- teach “FIG. 7 shows a deformation state … bending deformation around the Y axis.” Shimizu column 12 lines 57-59 teach “rotation of the cross section around the Y axis and the displacement of the cross section in a Z-axis direction.” A bending deformation is a bending deformation mode. A rotation around an axis is an axial deformation. The z-axis displacement corresponds with a crumbling deformation. Shimizu column 12 lines 6-10 teaches “the deformation mode of the structure 1 is analyzed based on the finite element method analysis model 10 shown in FIG. 5 in a deformation state in a case where any one of the loads Px, Py, and Mz shown in FIG. 2.” Thus, Shimizu teaches the existence of these various deformation modes as considered in a finite element analysis. However, Shimizu fails to teach spectral representations according to these deformation modes. The deformation determined by Shimizu is based upon “loads Px, Py, and Mz.” This determination of deformation modes is incompatible with the teaching of Pentland frequency/vibration decomposition to determine eigenvector basis sets. Therefore it would not be obvious to combine the teachings of Shimizu and Pentland to somehow arrive at the claimed invention of claim 12 as arranged in combination with the remaining claim elements.
Iza-Teran page 3 fourth paragraph teaches “the deformations in a car crash arc a complex mixture of different effects such as translations, rotations, different bending behaviors, or torsion.” 
None of the references taken either alone or in combination with the prior art of record disclose “wherein determining the deformation mode as at least one of a bending deformation mode, an axial deformation mode or a crumbling deformation mode.” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9978177 B2 Mehr; Eloi et al.
teaches
Reconstructing a 3D modeled object


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        28 June 2022